Conviction is for the manufacture of intoxicating liquor, with punishment of two years in the penitentiary.
The State's attorney has filed a motion to strike out the statement of facts for the reason that it consists largely of questions and answers, and objections of counsel to question, and of colloquies between counsel and the court relative to such objections and the rulings of the court thereon. An inspection of the statement of facts sustains the grounds of the State's motion. We regret the condition of the record, but we must insist that the law be complied with in preparing it in order that the already heavy burden on this court be not added to. All that has been said in Fenton v. State, 93 Tex.Crim. Rep.,248 S.W. 363; Jenkins v. State, 93 Tex.Crim. Rep., 247 S.W. 861; James v. State, (No. 7639, not yet reported) is equally applicable to the statement of facts in the present case, and the State's motion must be sustained.
The only bills of exception relate to criticism of the charge given and the failure to give one requested charge. These matters cannot be appraised in the absence of the statement of facts.
An affirmance of the judgment is directed.
Affirmed.
[Rehearing denied May 7, 1924. Reporter.] *Page 387